Name: COMMISSION REGULATION (EC) No 1470/96 of 25 July 1996 determining to what extent licence applications submitted during July 1996 for live bovine animals weighing between 160 and 300 kg as part of a tariff quota provided for pursuant to Regulation (EC) No 1250/96
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  cooperation policy
 Date Published: nan

 No L 187/88 I EN I Official Journal of the European Communities 26. 7. 96 COMMISSION REGULATION (EC) No 1470/96 of 25 July 1996 determining to what extent licence applications submitted during July 1996 for live bovine animals weighing between 160 and 300 kg as part of a tariff quota provided for pursuant to Regulation (EC) No 1250/96 whereas, pursuant to Article 3 (4) of Regulation (EC) No 1250/96, a single percentage reduction in the quanti ­ ties applied for should be fixed, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1250/96 of 28 June 1996 laying down for the second half of 1996 certain detailed rules for the application of a tariff quota for live bovine animals weighing between 1 60 and 300 kilograms originating in certain third coun ­ tries ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 1250/96 lays down the number of head of live bovine animals weighing between 160 and 300 kg for fattening or slaughter originating in certain third countries which may be imported under special conditions during the second half of 1996; Whereas the quantities for which import licence applica ­ tions have been submitted exceed the quantities available; Article 1 Applications submitted for the second half of 1996 under the import arrangements referred to in Regulation (EC) No 1250/96 shall be reduced by 98,7991 % . Article 2 This Regulation shall enter into force on 26 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1996. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 161 , 29 . 6 . 1996, p. 131 .